DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 7/21/22, with respect to the rejection(s) of claim(s) 1-7,11 under Lee (US 8167329) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dumlao (US 6023806). 
Regarding claims 12 and 18, Applicant argues that the pin box of Lee is only secured to the forward section of the forward beam, however, one of ordinary skill in the art can see that the pin box is secured to the bottom side edge (as seen in Lee’s figure 5), wherein the edge of the bottom side is still part of the bottom side, thereby, Lee’s pin box is secured to the bottom and forward sides of the forward beam.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumlao (US 6023806). 
Regarding claims 1 and 2, Dumlao discloses a chassis structure than can be used on and an upper deck of a trailer (see Col. 8, lines 1-4), the chassis comprising:
a flushed floor section (see figure below) defining a first floor height (see figure below); and 
a header section (see figure below) forward of the flushed floor section and defining a second floor height (see figure below) above the first floor height (see figure 3), the header section including a header  (23,25,53,50), wherein a difference between the second floor height and the first floor height is less than a height of the header. Dumlao does not mention that the header section extends less than 10" along a length dimension of the upper deck frame assembly. However, one of ordinary skill in the art before the effective filing date of the current invention would have the understanding that the header section being smaller than 10 (or between 6 to 8 inches) inches can be seen as a design choice to accommodate a larger object in the adjustable floor assembly (304) or just simply as a way to reduce cost by keeping the thickness of the header under 10 inches wide.
Regarding claims 3-5, the header includes a plurality of tubular beams which also cover the single beam of claim 4.

    PNG
    media_image1.png
    267
    402
    media_image1.png
    Greyscale

Claims 12-15,18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8167329). Regarding claim 12,13,14,18, Lee discloses a trailer with a chassis and an upper deck (see figure 1), the trailer chassis comprising:
a flushed floor section (325) defining a first floor height (see figure 3); and 
a header section (see figure below, the header is the single forward beam mention in claims 12 and 18) forward of the flushed floor section and defining a second floor height above the first floor height (see figure 3), the header section including a header (322 mainly, also 321,323, see figure below), wherein the header section (highlighted area in figure below); Lee further comprising a hitch coupling assembly (see figure 5) secured to the header, wherein the pin box is secured to a bottom and forward sides of the beam (see figure 5).
 Lee does not mention that the header section extends less than 10" along a length dimension of the upper deck frame assembly. However, one of ordinary skill in the art before the effective filing date of the current invention would have the understanding that the header section being smaller than 10 (or between 6 to 8 inches) inches can be seen as a design choice to accommodate a larger object in the adjustable floor assembly (304) or just simply as a way to reduce cost by keeping the thickness of the header under 10 inches wide.
Regarding claim 15, wherein the hitch coupling assembly is a gooseneck towing assembly (see figure 5).
Regarding claims 18 and 20, further comprising a hitch coupling assembly (see figure 5) secured to the header, wherein the hitch coupling assembly is a pin box (see figure 5) and the pin box is positioned forward of the header section.


Claim(s) 6,7,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumlao in view of Lee (US 8167329). Dumlao does not mention s hitch coupling and pin box. However, Lee discloses a trailer with a comprising a hitch coupling assembly (see figure 5) secured to the header, wherein the hitch coupling assembly is a pin box (see figure 5) and the pin box is positioned forward of the header section; Lee further discloses that the hitch coupling assembly is a gooseneck towing assembly (see figure 5). It would have been obvious for one of ordinary skill in the art to modify Dumlao by adding a hitch assembly and pin box to the chassis structure of Dumlao, in order to be able to tow the chassis structure with a vehicle. 


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumlao in view of Lee (US 8167329) in further view of Heitzmann (US 6986524). Dumlao and Lee do not show the inside of the pin box, however, Heitzmann discloses a fifth wheel pin box comprising: a mounting frame (figure 2 and 12) comprising a pair of pin box mounting plates (63,61) and the mounting plates are secured to the frame of a trailer. It would have been obvious for one of ordinary skill in the art to modify the combination of Dumlao and Lee by adding a pin box such as the one shown by Heitzmann and attaching it to the header, in order to have a functioning pin box that would mount to the header and also be able to attach the pin box to a towing vehicle.

Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8167329) in view of Heitzmann (US 6986524). Lee does not show the inside of the pin box, however, Heitzmann discloses a fifth wheel pin box comprising: a mounting frame (figure 2 and 12) comprising a pair of pin box mounting plates (63,61) and the mounting plates are secured to the frame of a trailer. It would have been obvious for one of ordinary skill in the art to modify Lee by adding a pin box such as the one shown by Heitzmann and attaching it to the header, in order to have a functioning pin box that would mount to the header and also be able to attach the pin box to a towing vehicle.
Allowable Subject Matter
Claims 9,10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARLON A ARCE/Examiner, Art Unit 3611                                         

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611